Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 1 of 12 PageID: 1



EISENBERG & BAUM, LLP
ATTORNEYS FOR PLAINTIFF
24 UNION SQUARE EAST 4th Floor
NEW YORK, NY 10003
(212) 353-8700

                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
----------------------------------------------------------------


 KATRINA PARKER,                                                   CIV. NO. 19-8926

                   Plaintiff,                                      ECF CASE

          v.

 B. SUE FULTON, in her official capacity as the                    COMPLAINT
 Chief Administrator of the New Jersey Motor
 Vehicle Commission; and NEW JERSEY
 MOTOR VEHICLE COMMISSION

                   Defendants.

----------------------------------------------------------------


         Plaintiff, KATRINA PARKER (“Plaintiff”), by and through her undersigned counsel,

EISENBERG & BAUM, LLP, hereby sues Defendants, and alleges as follows:

                  PRELIMINARY STATEMENT/ NATURE OF THE ACTION

         1.       Plaintiff is a deaf individual who has a Class A Commercial Driving License and

had obtained the Passenger and School Bus Endorsements in the state of New Jersey. In doing so,

Plaintiff passed the requisite medical exam. Plaintiff had been successfully and gainfully employed

as a bus driver. However, Defendant New Jersey Motor Vehicle Commission (NJMVC) revoked

her endorsements in a letter dated August 17, 2018, stating that Defendant made an error in issuing

the endorsements and that Plaintiff’s hearing test waiver does not apply to driving passengers and

school buses in intrastate routes. Plaintiff now brings this law suit on grounds that: 1) the

                                                         1
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 2 of 12 PageID: 2



Defendant, acting under color of law, violated Plaintiff’s Constitutional Right to Due Process when

it deprived Plaintiff of her property interest in the P&S Endorsements which jeopardized her ability

to sustaining her livelihood as a bus driver, and; 2) the Defendant’s policies, rules, custom, or

regulations unlawfully discriminated against deaf individuals, by preventing deaf individuals -who

are otherwise qualified - from enjoying the benefits and opportunities of obtaining the P&S

Endorsements.

       2.       Plaintiff brings this action to compel defendant to restore Plaintiff’s P&S

Endorsements and provide her with meaningful opportunity to appeal the revocation; and also to

compel Defendant to cease unlawful discriminatory practices and modify its policies and

procedures that will ensure that deaf and hard-of-hearing persons have the same opportunities to

obtain driving privileges as other hearing citizens of New Jersey. Plaintiff seeks declaratory,

injunctive, and equitable relief; compensatory and punitive damages; and attorneys’ fees and costs

to redress Defendants’ deprivation of Plaintiff’s Due Process Right under the Fourteenth

Amendment of the United States Constitution and the Civil Rights Act, 42 U.S.C. § 1983; unlawful

discrimination on the basis of disability in violation of Section 504 of the Rehabilitation Act

(“RA”), 29 U.S.C. § 794 et seq.; Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12131, et seq. and its implementing regulations, and the New Jersey Law Against Discrimination

(NJLAD), N.J.S.A. §§ 10:5-1, et seq.; and other state and common law causes of action from all

Defendants.

                                         THE PARTIES

       3.       Plaintiff KATRINA PARKER is an individual residing at 1221 Clinton Place,

Plainfield, NJ 07063. Ms. Katrina Parker is deaf, and is protected as a disabled person within the

meaning of federal and state anti-discrimination laws.



                                                 2
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 3 of 12 PageID: 3



        4.      Defendant B. SUE FULTON is the Chair and Chief Administrator of the New

Jersey Motor Vehicle Commission of the State of New Jersey, operating from the principal address

at P.O. Box 173, Trenton, New Jersey, 08666-0160.

        5.      Defendant NEW JERSEY MOTOR VEHICLE COMMISSION is an entity of the

New Jersey State, operating from the principal address at P.O. Box 173, Trenton, New Jersey,

08666-0160.

                                    JURISDICTION & VENUE

        6.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims arising under federal law, and supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s claims arising under state law.

        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

Defendants reside or conduct business activities within the jurisdiction of this district, and a

substantial part of the events that give rise to the claims occurred in this district.

                                     STATEMENT OF FACTS

        8.      Plaintiff is deaf and communicates in American Sign Language (ASL).

        9.      Since June 2017, Plaintiff possessed a Class A Commercial Driver License (CDL)

issued by the State of New Jersey.

        10.     Plaintiff had a two-year waiver (“FMCSA Exemption”) which exempts her from

the hearing physical qualification standard of 49 C.F.R. 391.41(b)(11) from September 6, 2016

until September 6, 2018, issued by the Federal Motor Carrier Safety Administration (FMCSA),

pursuant to 49 USC 31136(e),

        11.     The only conditions stated in Plaintiff’s FMCSA Exemption are as follows: “1) The

driver must report any crashes or accidents as defined in 49 CFR 390.5 to FMCSA. 2) The driver

must report all citations and convictions for disqualifying offences under 49 CFR 383 and 49 CFR

                                                   3
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 4 of 12 PageID: 4



391 to FMCSA. 3) The driver is prohibited from operating a motorcoach or bus with passengers

in interstate commerce.”

       12.     There is no condition stated within Plaintiff’s FMCSA Exemption which prohibits

her from operating a bus with passengers in intrastate routes.

       13.     On July 10, 2017, Plaintiff obtained a Medical Examiner’s Certificate (Form

MCSA-5875). The Certificate states that Plaintiff meets the medical standards outlined in 49 CFR

391.41 and references that she has a FMCSA Exemption.

       14.     From July to September 2017, Plaintiff underwent and completed necessary

training to obtain the Passenger and School Bus (“P & S”) endorsements, which is required to

drive a school bus.

       15.     On October 17, 2017, upon successfully completing the skills and knowledge

training, Plaintiff obtained the P&S Endorsements from Defendants at the Edison Motor Vehicle

Agency and maintained the endorsement up and until August 17, 2018.

       16.     Plaintiff had been hired by the First Transit of North Brunswick to work as a bus

driver for Rutgers University, and her employers had no complaints regarding her work

performance, and Plaintiff was scheduled to resume driving for a new school year in 2018.

       17.     In a letter dated August 17, 2018, the Defendants informed Plaintiff that her

FMCSA Exemption “does not apply to the operation of intrastate school buses” and that the “P

and S endorsements added to [Plaintiff’s] Class A CDL at the Edison Motor Vehicle Agency were

added in error and will be removed effective August 28, 2018.”

       18.     At no time did NJMVC inform Plaintiff that her FMCSA variance would not apply

to school buses, nor did they inform her that she would be ineligible for P&S Endorsements.

       19.     Relying on the P&S Endorsement issued by NJMVC, Plaintiff expended significant



                                                 4
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 5 of 12 PageID: 5



resources, time, and effort, and successfully pursued and achieved gainful employment as a school

bus driver in schools within New Jersey.

       20.      Without the P&S Endorsement, Plaintiff cannot resume or pursue employment as

a bus driver.

       21.      After Plaintiff informed her employer regarding the revocation of her P&S

Endorsements, Plaintiff was terminated from her position as a school bus driver at the First Transit

of North Brunswick for Rutgers University.

       22.      Plaintiff suffered significant economic loss, emotional distress, and other damages

as a result of Defendants’ actions.



                COUNT I: DUE PROCESS UNDER THE U.S. CONSTITUTION


       23.      Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       24.      Pursuant to the Fourteenth Amendment to the United States Constitution, persons

acting under color of law may not deprive plaintiff of her right to property without due process of

law.

       25.      A holder of a commercial driver’s license has a federally recognized property right

in her license which cannot be taken away without the federal due process required by the

Fourteenth Amendment of the United States Constitution.

       26.      A state entity or official cannot revoke a previously issued driver’s license or

endorsements thereof without complying with federal due process requirements, including

providing notice to the license holder of his or her right to a pre-deprivation hearing and offering

the license holder an opportunity for a meaningful hearing prior to the proposed revocation of the

license.

                                                  5
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 6 of 12 PageID: 6



       27.     Defendants deprived plaintiff of a property interest by revoking her P&S

endorsement which an important benefit required for Plaintiff’s gainful employment and

livelihood, without a lawful cause, and without providing Plaintiff a meaningful opportunity for a

pre-revocation hearing or an appeal.

       28.     By the acts alleged herein, Defendants have not complied with these federal due

process requirements, both procedurally and substantively.

       29.     Due to Defendants’ actions, Plaintiff’s P&S Endorsement is currently

suspended/revoked, and the harm suffered by Plaintiff may recur against other similarly situated

individuals. Therefore, Plaintiff is entitled to seek declaratory and injunctive relief to restore the

validity of her P&S Endorsements and/or to have the opportunity for a pre-revocation review.

       30.     As a direct and proximate result of the above-alleged acts, Plaintiff suffered serious

emotional and economic injury as well as actual monetary loss. Therefore, Plaintiff seeks

compensatory damages and such other relief as the court may deem appropriate, including

attorneys’ fees and costs.

                     COUNT II: CIVIL RIGHTS ACT OF 1871, 42 U.S.C. § 1983

       31.     Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       32.     Pursuant to the Civil Rights Act (“CRA”) 42 U.S.C. § 1983, “[e]very person who

under color of any statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or

causes to be subjected, any citizen . . . to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in

equity, or other proper proceeding for redress . . .”

       33.     Defendants were acting under color of state law with regard to all of the above-

mentioned conduct. As a state agency, Defendants are authorized by state law and regulations to


                                                  6
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 7 of 12 PageID: 7



issue or revoke drivers’ licenses and endorsements.

       34.      Defendants’ revocation of Plaintiff’s endorsements does not comport with the state

law and regulations (e.g. under N.J. Admin. Code § 13:21-23.15) which provide the criteria for

issuing Passenger and School bus Endorsements.

       35.      As the direct and proximate result of the conduct alleged in the preceding

paragraphs, Plaintiff has suffered violations of her federal right under the laws and Constitution of

the United States, in particular, the Fourteenth Amendment, and the right to be free from

discrimination based on her disability.

       36.      Due to Defendants’ actions, Plaintiff’s P&S Endorsement is currently

suspended/revoked, and the harm suffered by Plaintiff may recur against other similarly situated

individuals. Therefore, Plaintiff is entitled to seek declaratory and injunctive relief to restore the

validity of her P&S Endorsements.

       37.      Plaintiff is additionally entitled to seek and recover compensatory damages,

punitive damages, nominal damages, and all other forms of damages as the court deems

appropriate.

       38.      Plaintiff is further entitled to an award of attorney’s fees, costs, and disbursements.

               COUNT III: SECTION 504 OF THE REHABILITATION ACT OF 1973,
                                       29 U.S.C. § 794


       39.      Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       40.      At all times relevant to this action, Section 504 of the Rehabilitation Act, 29 U.S.C.

§ 794 has been in full force and effect and has applied to the Defendants’ conduct.

       41.      At all times relevant to this action, Plaintiff has had a substantial limitation to the

major life activities of hearing and speaking, and has been an individual with a disability within



                                                  7
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 8 of 12 PageID: 8



the meaning of the Rehabilitation Act. 29 U.S.C. § 705(9).

        42.     At all times relevant to this action, Defendants have received federal funds and has

therefore been a program or activity receiving federal financial assistance pursuant to 29

U.S.C. § 794(b).

        43.     At all times relevant to this action, Plaintiff satisfied all of the medical, skills and

knowledge criteria set forth under federal and state laws and rules which qualified her to hold the

P&S Endorsements.

        44.     Therefore, Defendants subjected Plaintiff to discrimination on the basis of her

disability in violation of 29 U.S.C. § 794, when it revoked her P&S Endorsements based on the

fact that she had gained an exemption from the hearing ability pursuant to the FMCSA Exemption.

        45.     Pursuant to Section 504 of the Rehabilitation Act, “[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.” 29 U.S.C. § 794.

        46.     Due to Defendants’ actions, Plaintiff’s P&S Endorsement is currently

suspended/revoked, and the harm suffered by Plaintiff may recur against other similarly situated

individuals. Therefore, Plaintiff is entitled to seek declaratory and injunctive relief to restore the

validity of her P&S Endorsements and/or to have the opportunity for a pre-revocation review.

        47.     Plaintiff is therefore entitled to seek and recover compensatory damages for the

injuries and loss she sustained as a result of Defendants’ conduct and deliberate indifference as

hereinbefore alleged, pursuant to 29 U.S.C. § 794(a).

        48.     Plaintiff is further entitled to an award of attorney’s fees, costs, and disbursements

pursuant to the Rehabilitation Act, 29 U.S.C. § 794(a) and/or common law.



                                                   8
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 9 of 12 PageID: 9




                       COUNT IV: AMERICANS WITH DISABILITIES ACT

        49.     Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

        50.     At all times relevant to this action, Title II of the ADA, 42 U.S.C. §§ 12131 et seq.,

has been in full force and effect and has applied to Defendants’ conduct.

        51.     At all times relevant to this action, the United States Department of Justice

regulations implementing Title II of the ADA, 28 C.F.R. Part 35, have been in full force and effect

and have applied to the Defendants’ conduct.

        52.     At all times relevant to this action, Plaintiff has been substantially limited in the

major life activities of hearing and speaking, and is considered an individual with a disability as

de-fined in the ADA, 42 U.S.C. § 12102(2).

        53.     Defendant NJMVC is a public entity as defined under Title II of the ADA, 42 U.S.C.

§ 12131(1).

        54.     Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132.

        55.     Federal Regulations implementing Title II of the ADA state that a public entity may

not “(i) deny a qualified individual with a disability the opportunity to participate in or benefit

from the aid, benefit, or service; (ii) afford a qualified individual with a disability an opportunity

to participate in or benefit from the aid, benefit, or service that is not equal to that afforded others;

[or] (iii) provide a qualified individual with a disability with an aid, benefit, or service that is not

as effective in affording equal opportunity to obtain the same result, to gain the same benefit, or to



                                                   9
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 10 of 12 PageID: 10



reach the same level of achievement as that provided to others.” 28 C.F.R. § 35.130(b)(1).

       56.     Defendants discriminated against Plaintiff on the basis of disability by excluding

her from participation in and denying her the benefits of driving, and by subjecting her to

discrimination, on the basis of her deafness, when it revoked her P&S Endorsements and rejected

her FMCSA Exemption.

       57.     Due to Defendants’ actions, Plaintiff’s P&S Endorsement is currently

suspended/revoked, and the harm suffered by Plaintiff may recur against other similarly situated

individuals. Therefore, Plaintiff is entitled to seek declaratory and injunctive relief to restore the

validity of her P&S Endorsements and/or to have the opportunity for a pre-revocation review.

       58.     Plaintiff is also entitled to seek compensatory damages for the injuries and loss

sustained as a result of Defendants’ deliberate indifference as hereinbefore alleged, as well as an

award of attorney’s fees, costs, and disbursements, pursuant to the ADA, 42 U.S.C. § 12133.

                  COUNT V: NEW JERSEY LAW AGAINST DISCRIMINATION

       59.     Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       60.     At all times relevant to this action, the New Jersey Law Against Discrimination

(NJLAD), N.J.S.A. §§ 10:5-1, et seq., has been in full force and effect and has applied to the

Defendants’ conduct.

       61.     At all times relevant to this action, Plaintiff has been a person with a disability

within the meaning of N.J.S.A. §§ 10:5-5(q) and 10:5-5(w).

       62.     At all times relevant to this action, Defendants’ facilities have been places of public

accommodation within the meaning of N.J.S.A. § 10:5-5(l).

       63.     Pursuant to N.J.S.A. § 10:5-12(f)(1), it shall be unlawful discrimination “for any

owner, lessee, proprietor, manager, superintendent, agent, or employee of any place of public



                                                 10
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 11 of 12 PageID: 11



accommodation directly or indirectly to refuse, withhold from or deny to any person any of the

accommodations, advantages, facilities or privileges thereof, or to discriminate against any person

in the furnishing thereof . . . on account of . . . disability.”

        64.     Plaintiff is an aggrieved person within the meaning of N.J.S.A. § 10:5-13, which

extends relief to “any person claiming to be aggrieved” by the discrimination of a person on the

basis of disability.

        65.     Defendants discriminated against Plaintiff on the basis of her disability in violation

of the NJLAD, as set forth above.

        66.     As set forth above, Plaintiff’s P&S Endorsement is still in a revoked status, and

there is a clear risk that Defendants’ actions will pose future harm to Plaintiff and/or additional

deaf persons. Plaintiff is therefore entitled to seek declaratory and injunctive relief to restore the

validity of her P&S Endorsements.

        67.     Plaintiff is therefore entitled to seek and recover compensatory damages for the

injuries and loss she sustained as a result of Defendants’ discriminatory conduct as hereinbefore

alleged pursuant to N.J.S.A. § 10:5-3.

        68.     Plaintiff is further entitled to an award of attorney’s fees, costs, and disbursements

pursuant to N.J.S.A. § 10:5-27.1.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:

        a.    Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants’ policies, procedures, and/or practices have subjected Plaintiff

to a deprivation of her Due Process Rights under the Fourteenth Amendment of the U.S.

Constitution and the Civil Rights Act and subjected her to unlawful discrimination in violation of



                                                    11
Case 3:19-cv-08926-MAS-DEA Document 1 Filed 03/25/19 Page 12 of 12 PageID: 12



the Rehabilitation Act, Title II of the Americans with Disabilities Act, and the New Jersey Law

Against Discrimination;

       b.   Enjoin Defendants from implementing or enforcing any policy, procedure, and/or

practice that denies deaf or hard of hearing individuals meaningful access to and full and equal

enjoyment of the state-issued benefits;

       c.   Order Defendants:

                 i.   to develop, implement, promulgate, and comply with a policy prohibiting

                      future discrimination against Plaintiff or other deaf or hard of hearing

                      individuals by failing to provide effective communication;

                ii.   to rescind the letter of revocation and to restore the validity of Plaintiff’s

                      P&S Endorsements on her CDL license;

       d. Award to Plaintiff:

                 i.   Compensatory damages pursuant to the CRA, RA, ADA, NJLAD;

                ii.   Reasonable costs and attorneys’ fees pursuant to the CRA, ADA, RA and the

                      NJLAD;

               iii.   Punitive damages pursuant to the CRA.

               iv.    Any and all other relief that this Court finds necessary and appropriate.

                                              By:
                                                     EISENBERG & BAUM, LLP
                                                     /s/ Andrew Rozynski
                                                     Andrew Rozynski, Esq.
                                                     arozynski@eandblaw.com
                                                     24 Union Square East, Fourth Floor
                                                     New York, NY 10003
                                                     Tel: 212-353-8700
                                                     Attorneys for Plaintiff




                                                12
